Ehrlich, C. J.
The question whether there was a rehiring by the defendant was in conflict, and should have been sent to the jury for their determination. There is room for doubt whether the terms, conditions, and details of the rehiring were settled by the parties, so as to give the result the effect of a lease. The defendant had refused to renew on the old terms, and negotiations were opened looking forward to an entirely new agreement, and whether it was consummated was a question which could not be withheld from the jury. The court directed a verdict in favor of the plaintiff, to which the defendant excepted. This error requires that the judgment be reversed, and a new trial ordered, with costs to the appellant, to abide the event.